                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA




UNITED STATES OF AMERICA,                          Case No. 1:21-cr-00006-TMB-MMS
                      Plaintiff,


         vs.                                         FINAL REPORT AND
                                                 RECOMMENDATION OF THE
                                               MAGISTRATE JUDGE UPON A PLEA
JOSE JUAN RENTERIA-ESPINOZA,                             OF GUILTY
                      Defendant.




         Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, upon Defendant's

request to enter a guilty plea to Count 1 of the Indictment 1, this matter was referred to the

Magistrate Judge by the District Court, with the oral and written consents of Defendant,

counsel for Defendant, and counsel for the United States 2.

         Thereafter, the matter came on for a hearing on Defendant’s guilty plea, in full

compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate

Judge, in open court and on the record.




1
    Doc. 7.
2
    See Doc. 28.


        Case 1:21-cr-00006-TMB-MMS Document 29 Filed 08/05/21 Page 1 of 4
         In consideration of that hearing and the allocution made by the Defendant under

oath, on the record 3, in the presence of counsel, and the remarks of the Assistant United

States Attorney,

         A.      I make the following FINDNGS – that the Defendant understands:

              1. That any false statements made by the Defendant under oath may later be

                 used against him in a prosecution for perjury;

              2. The right to persist in a plea of not-guilty;

              3. The consequence of not being a United States citizen, including the

                 possibility of deportation;

              4. The nature of the charges against him;

              5. The loss of certain federal benefits because the charges include a drug crime;

              6. The maximum possible sentence, including imprisonment, fine, and the

                 effect of the supervised release term;

              7. Any applicable mandatory minimum penalty;

              8. The Court’s authority to order restitution;

              9. The Court’s obligation to impose a special assessment;

              10. Any applicable forfeiture;

              11. The right to a speedy and public trial by jury;

              12. The right to be represented by counsel – and if necessary, to have the Court

                 appoint counsel at trial, and at every other stage of the proceedings;


3
    The Defendant was assisted by a Spanish language interpreter.
United States v. Renteria-Espinoza
1:21-cr-00006-TMB-MMS
Final R&R re Plea of Guilty
Page 2
        Case 1:21-cr-00006-TMB-MMS Document 29 Filed 08/05/21 Page 2 of 4
            13. The right to confront and cross-examine adverse witnesses, to be protected

               from compelled self-incrimination, to testify and present evidence, and to

               compel the attendance of witnesses;

            14. The Defendant’s waiver of trial rights if the Court accepts a guilty plea; and

            15. That in determining a sentence, the court’s obligation to calculate the

               applicable sentencing guideline range and to consider that range pursuant to

               the Sentencing Guidelines promulgated by the United States Sentencing

               Commission, possible departures under the Sentencing Guidelines, and

               variances under 18 U.S.C. §3553(a).

       B.      I further FIND that:

            1. The Defendant is competent to enter a plea;

            2. That the plea of guilty by the Defendant has been knowingly and voluntarily

               made and is not the result of force, threats, or coercion;

            3. Any agreements or promises which induced the plea of guilty are set forth

               on the record or in the written plea agreement; and

            4. That there is a factual basis for the Defendant’s plea.

       C.      I RECOMMEND that the District Court accept the Defendant’s plea of

guilty to Count 1 of the Indictment which charges Title 21, United States Code, Sections

846, 841(a)(1) and (b)(1)(B) – Attempted Possession with Intent to Distribute a Controlled

Substance.


United States v. Renteria-Espinoza
1:21-cr-00006-TMB-MMS
Final R&R re Plea of Guilty
Page 3
      Case 1:21-cr-00006-TMB-MMS Document 29 Filed 08/05/21 Page 3 of 4
IT IS FURTHER ORDERED:
       D.      A Presentence Report be prepared.

            1. Any objection(s) to the presentence report shall be filed no later than fourteen

               (14) days after receiving the presentence report pursuant to Fed. R. Crim. P.

               32(f)(1);

            2. Any sentencing memorandum shall be filed no later than seven (7) business

               days prior to sentencing pursuant to L.Cr.R. 32.1(e).

       The Sentencing hearing will be before United States District Judge Timothy

Burgess. The court excludes time from August 3, 2021 until the time of sentencing pursuant

to 18 U.S.C. §3161(h)(1)(G) on the grounds that the District Judge will be considering the

proposed plea agreement.

               DATED this 5th day of August, 2021, at Anchorage, Alaska.

                                                          s/ Matthew M. Scoble
                                                          MATTHEW M. SCOBLE
                                                          United States Magistrate Judge




       This Report and Recommendation is being issued as a Final Report and
Recommendation. Pursuant to Fed. R. Crim P. 59(b)(3), any objections will be considered
by the District Court Judge who will accept, reject, or modify the recommendation
following de novo review. Any objections must be filed within seven (7) days from the
date of service of this Report and Recommendation. The shortened objection deadline
is due to the request of the District Court Judge. Fed. R. Crim P. 59(b)(2) and D. Ak.
L.M.R. 6(a) authorizes the court to alter the standard objection deadlines.
       Reports and recommendations are not appealable orders. Any notice of appeal
pursuant to Fed. R. App. P. 4(a)(1) should not be filed until entry of the District Court’s
judgment. See Hilliard v. Kincheloe, 796 F.2d 308 (9th Cir. 1986).

United States v. Renteria-Espinoza
1:21-cr-00006-TMB-MMS
Final R&R re Plea of Guilty
Page 4
      Case 1:21-cr-00006-TMB-MMS Document 29 Filed 08/05/21 Page 4 of 4
